UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 5) Hardinge Inc. (Name of Subject Company) Hardinge Inc. (Name of Person Filing Statement) Common Stock, $0.01 par value per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Richard L. Simons President & Chief Executive Officer Hardinge Inc. One Hardinge Drive Elmira, New York 14902-1507 Telephone: 607-378-4107 (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of the persons filing statement) Copies to: Trevor S. Norwitz, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Telephone: (212) 403-1000 £ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No.5 to the Schedule14D-9 ("Amendment No.5"), filed with the Securities and Exchange Commission (the "SEC") on May 27, 2010, amends and supplements the Schedule14D-9 originally filed with the SEC on April5, 2010 and amended by Amendment No. 1 on April 6, 2010, Amendments No. 2 and No. 3 on May 19, 2010 and Amendment No. 4 on May 21, 2010 (as amended from time to time, the “Statement”), by HardingeInc., a corporation existing under the laws of New York ("Hardinge" or the "Company"). The purpose of this Amendment No. 5 is to update “Item 2—Identity and Background of Filing Person” of the Statement to reflect the extension of the Revised Tender Offer, to file additional exhibits and to update the exhibit index of the Statement accordingly. Except as specifically provided herein, this Amendment No. 5 does not modify any of the information previously reported in the Statement, all of which information is incorporated herein by reference. Capitalized terms used but not defined herein have the definitions accorded to them in the Statement.
